Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                         Apr 11 2014, 9:44 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

MICHAEL FRISCHKORN                                GREGORY F. ZOELLER
Fortville, Indiana                                Attorney General of Indiana

                                                  LARRY D. ALLEN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

RAY A. BROOKS,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 48A04-1312-CR-598
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable Dennis D. Carroll, Judge
                            Cause No. 48C06-1108-FB-1466



                                        April 11, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      Ray A. Brooks appeals the trial court’s revocation of his probation. Brooks raises

two issues for our review, which we consolidate and restate as whether the trial court

committed reversible error when it considered hearsay evidence before it revoked

Brooks’ probation. We affirm.

                      FACTS AND PROCEDURAL HISTORY

      On November 7, 2011, Brooks pleaded guilty to four counts of dealing in a

controlled substance, two counts as Class B felonies and two counts as Class C felonies.

The trial court sentenced Brooks to an aggregate term of eight years, with two years

executed and six years suspended to probation.

      On September 5, 2013, Brooks rear-ended another vehicle. Officer Bryan Branson

of the Elwood Police Department arrived at the scene first and interviewed Brooks.

Officer Bert Chambers of the Elwood Police Department arrived shortly thereafter.

When Officer Chambers arrived, Officer Branson informed Officer Chambers that

Brooks was intoxicated. The two officers then had Brooks perform a series of field

sobriety tests, including the Horizontal Gaze Nystagmus test, the “Walk and Turn” test,

and the “One Leg Stand” test. Transcript at 11. Brooks failed each of the tests “in almost

every aspect that you could,” and the officers “actually stopped the [One Leg Stand] test

for Mr. Brooks’ safety.” Id. at 12. To be sure, Officer Chambers also noted that Brooks’

“speech was slurred,” his “pupils were dilated,” and he was “irate [and h]e advised that

we had no reason to stop him.” Id. at 13-14. In a search incident to arrest, the officers

discovered Clonazepam and Hydrocodone on Brooks’ person.


                                            2
        On September 12, the State filed a notice of probation violation against Brooks.

On November 4, the court held an evidentiary hearing on the State’s notice. At that

hearing, Officer Chambers testified as to his observations on September 5. Officer

Chambers also testified, over Brooks’ objection, to statements made to him by a witness

at the scene at the time of the accident. In particular, Officer Chambers testified that this

witness had observed Brooks stumble on his way to his vehicle and hit the curb right

before he rear-ended the other vehicle. The trial court determined that Brooks had

violated the conditions of his probation, it revoked his probation, and it ordered Brooks to

serve two years in the Department of Correction. This appeal ensued.

                                DISCUSSION AND DECISION

        On appeal, Brooks asserts that the trial court abused its discretion when it

permitted Officer Chambers to testify to statements made to him by a witness at the scene

at the time of the September 5 accident. Brooks also argues that the admission of this

hearsay evidence violated Brooks’ constitutional right to confront and cross-examine that

witness.1    But hearsay that is substantially trustworthy is admissible in a probation

revocation proceeding. Reyes v. State, 868 N.E.2d 438, 441 (Ind. 2007). In any event,

Brooks does not demonstrate how, if at all, these alleged errors amount to reversible

error. It is well settled that any error in the admission of evidence, if the error is of a




        1
            Although Brooks differentiates his argument under the Constitution from the trial court’s
discretion to consider hearsay testimony in a probation revocation hearing, these two arguments are
different sides of the same coin. See Reyes v. State, 868 N.E.2d 438, 440-42 (Ind. 2007); see also id. at
440 n.1 (“Because probation revocation hearings are not criminal trials, the United States Supreme
Court’s decisions on the Sixth Amendment right to confrontation in criminal trials . . . is not
implicated . . . .”).

                                                   3
constitutional dimension, is not reversible if it is “harmless beyond a reasonable doubt.”

Chapman v. California, 386 U.S. 18, 24 (1967).

       Any error in the admission of the hearsay evidence is harmless beyond a

reasonable doubt. Officer Chapman testified that he personally observed Brooks at the

scene of the accident and Brooks had classic symptoms of intoxication. Officer Chapman

also testified that Brooks failed three field sobriety tests and that the officers actually had

to discontinue one of the tests for Brooks’ own safety.             And the officers found

prescription medications on Brooks’ person as they arrested him. The hearsay testimony

was inconsequential to the trial court’s decision and there is simply no question that

Brooks violated the conditions of his probation.         Thus, we affirm the trial court’s

judgment.

       Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                              4